 1                                                                      The Honorable Robert S. Lasnik
 2

 3

 4

 5

 6

 7
                              UNITED STATES DISTRICT COURT
 8                      WESTERN DISTRICT OF WASHINGTON AT SEATTLE
 9   NEIMAN NIX,
10                                                          No. 2:18-cv-00992-RSL
                                           Plaintiff,
11
            v.
12                                                          STIPULATED MOTION AND ORDER
     KYLE BODDY, and DRIVELINE BASEBALL                     FOR RELIEF FROM DEADLINE
13   ENTERPRISES, LLC, a Washington state
     limited liability company,
14
                                       Defendants.
15

16
                                              STIPULATION
17
            Pursuant to LCR 7(j) and 10(g), the parties hereby stipulate and jointly request that this
18
     Court extend the expert disclosure deadline in this case from May 10, 2019 to May 31, 2019.
19
     Counsel for the parties have conferred and have agreed that an additional three-week extension
20

21   of the expert disclosure deadline is necessary in order to allow the parties additional time to

22   complete the initial round of discovery. The parties agree that all other case deadlines will

23   remain in place.
24

25

26

     STIPULATED MOTION AND ORDER                                         KELLER ROHRBACK              L.L.P.
     FOR RELIEF FROM DEADLINE - 1                                            1201 Third Avenue, Suite 3200
                                                                                Seattle, W A 98101-3052
                                                                             TELEPHONE: (206) 623-1900
                                                                             FACSIMILE: (206) 623-3384
 1

 2         IT IS SO STIPULATED, THROUGH COUNSEL OF RECORD.
 3

 4                                   KELLER ROHRBACK L.L.P.

 5

 6   DATED: May 10, 2019             By /s/ David J. Russell
 7                                     David J. Russell, WSBA #17289
                                       1201 Third Avenue, Suite 3200
 8                                     Seattle, WA 98101
                                       drussell@kellerrohrback.com
 9                                     Attorneys for Defendants
10                                   PETERSON BAKER PS
11

12
     DATED: May 10, 2019             By /s/ Tyler C. Peterson (per email authorization)
13                                     Tyler C. Peterson, WSBA #39816
                                       1220 Westlake Avenue North, Suite D
14                                     Seattle, WA 98109
15                                     tyler@petersonbakerlaw.com
                                       Attorneys for Defendants
16
                                     HELSELL FETTERMAN LLP
17

18

19   DATED: May 10, 2019             By /s/ Lance D. Reich (per email authorization)
                                       Lance D. Reich, WSBA #41009
20                                     1001 Fourth Avenue, Suite 4200
                                       Seattle, WA 98154
21                                     lreich@helsell.com
                                       Attorneys for Plaintiff
22

23

24

25

26

     STIPULATED MOTION AND ORDER                         KELLER ROHRBACK              L.L.P.
     FOR RELIEF FROM DEADLINE - 2                            1201 Third Avenue, Suite 3200
                                                                Seattle, W A 98101-3052
                                                             TELEPHONE: (206) 623-1900
                                                             FACSIMILE: (206) 623-3384
 1                                         ORDER
 2         PURSUANT TO STIPULATION, IT IS SO ORDERED.
 3
           Dated this 13th day of May, 2019.
 4

 5                                             A
                                               Robert S. Lasnik
 6                                             United States District Judge
 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

     STIPULATED MOTION AND ORDER                                  KELLER ROHRBACK             L.L.P.
     FOR RELIEF FROM DEADLINE - 3                                    1201 Third Avenue, Suite 3200
                                                                        Seattle, W A 98101-3052
                                                                     TELEPHONE: (206) 623-1900
                                                                     FACSIMILE: (206) 623-3384
